CUNNINGHAM, J.,
concurring in part and dissenting in part.
I agree in part with the majority and disagree in part. With utmost respect for the majority’s opinion, it seems to complicate what I think is a fairly simple resolution.
I begin by disagreeing with the holding that “the instructions permitted the jury to convict Appellant of Class A felony incest for events that occurred ‘between July 2005 and June 2010.’ ”
It was impossible for the Appellant to have been convicted of a Class A felony because there was a critical missing element in the instruction. Under the instruction, the jury was not required to find that the victim was under the age of twelve. The instruction did not mention any age. The instruction the jury was given was only for a Class C felony, for which age is irrelevant.
There was ample evidence presented by the victim concerning numerous acts of incest over a period of some five years. This time frame covered a period when she would have been under the age of twelve. It also is a time frame over which the majority is fretting because it is not known if the Class A felony incest statute was in effect for that period of time. It makes no difference. The jury did not find the Appellant guilty of the Class A felony. The unanimous jury found the Appellant guilty of one count of a Class C felony, which covered Palpable error occurred when the trial court allowed the jury to transform a Class C felony (which carries 5 to 10 years) into a Class A felony (which carries 20 years to life) during the sentencing phase of the trial. The Appellant cannot be given a 30-year sentence for a Class C felony. That was exactly what was done.
I agree with the Appellant that a retrial of the indictment is barred by the Fifth Amendment’s double jeopardy clause. The Commonwealth has lumped all of the Appellant’s alleged incest offenses into one charge, including criminal acts which may have been committed by him when the victim was under the age of twelve. The jury has tried the Appellant on all pending criminal acts and has found him guilty of one count of Class C felony incest. The criminal prosecution for those crimes is over.
Therefore, I vote to reverse the 30-year sentence and remand the case to the trial court for a new sentencing trial for the conviction of a Class C felony. To me, the case is as simple as that.